Citation Nr: 9935721	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran had honorable active service from July 1962 to 
July 1971.  By administrative decision in April 1977, it was 
held that the character if of his discharge from a period of 
active service from July 1971 to June 1976 was under other 
than honorable conditions, as determined by the service 
department.  For this reason, no Department of Veterans 
Affairs (VA) benefits based on that period of active service 
are payable.  There is no current dispute as to this matter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the VA Regional 
Office (RO) at Los Angeles, California.  

A 100 percent rating has been assigned for service connected 
pulmonary tuberculosis (PTB), thereby rendering the issue of 
an increased rating for that disability settled.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

There is no competent (medical) evidence of a nexus between 
current hypertension and the veteran's period of honorable 
active service.  


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran's blood 
pressure was 112/70 on the enlistment examination in July 
1962.  On a general physical examination in September 1966, 
blood pressure was 138/88.  In January 1969, blood pressure 
was 134/90.  In August 1970, blood pressure was 124/72.  

In May 1972, during the second period of the veteran's active 
service, his blood pressure was 130/94 and 120/80.  In July 
1972, blood pressure was 122/86.  In March 1975, blood 
pressure was 130/90.  In August 1975, blood pressure was 
134/90.  In March 1976, blood pressure was 134/90.  

Clinical records from Kaiser Permanente reflect that the 
veteran received a dietary referral for blood pressure in 
October 1979.  He reportedly was aware of the increased blood 
pressure that was assessed.  In March 1980 there was an 
assessment of hypertension and in June 1980, blood pressure 
was 140/96 and the assessment included hypertension, not well 
controlled.  The veteran reportedly had discontinued taking 
hydrochlorothiazide 6 weeks previously.  In November 1980, it 
was noted that he had had high blood pressure detected at 
work approximately a year previously.  Dyazide had been 
prescribed.  A history of high blood pressure for two years 
was recorded in January 1990.  High blood pressure was 
diagnosed.  Hypertension, at times uncontrolled, on 
medication was subsequently treated and confirmed.  

VA hospital records dated in April 1996 show a medical 
history of hypertension for 15 years.  Hypertension on 
medication was indicated.  Well controlled hypertension was 
reflected in VA outpatient treatment records in May 1996.  

Legal Criteria

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well- 
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1999).  

Where a veteran served for at least 90 days during a period 
of war, or after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

In order to well ground this claim, there must be a medically 
established nexus between current hypertension and the 
veteran's honorable service.  Hypertension was not shown 
during or until more than a year following the veteran's 
period of honorable active service.  For that matter, the 
initial diagnosis of record of hypertension was in about 1979 
or 1980.  

Although the veteran contends that he has had hypertension 
ever since service, he is not competent as a lay person to 
establish the diagnosis of a disease such as hypertension.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence first shows a diagnosis of hypertension many years 
after the veteran's honorable service.  As the complete 
medical evidence does not show hypertension during or within 
one year after the period of honorable service and does not 
link current hypertension to such service, the claim is not 
well grounded and must be denied.  


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for hypertension is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







